Citation Nr: 1530633	
Decision Date: 07/17/15    Archive Date: 07/24/15	

DOCKET NO.  14-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss.

2.  Entitlement to a compensable evaluation for chronic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic right knee strain with limitation of extension, to include entitlement to the restoration of a separate compensable evaluation for limitation of flexion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980, and from July 1981 to August 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Based on a review of a December 2013 Statement of the Case (SOC), it is clear that one of the issues developed for appellate review is that of entitlement to an initial evaluation in excess of 10 percent for chronic right knee strain (with limitation of extension).  However, the Veteran is additionally in receipt of a separate evaluation for chronic right knee strain with accompanying limitation of flexion.  Under the circumstances, the Board is of the opinion that the issue of entitlement to an increased rating for chronic right knee strain with limitation of extension is inextricably intertwined with the issue of an increased evaluation for right knee strain with accompanying limitation of flexion.  Accordingly, the issue has been characterized as such on the title page of this decision.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the disabilities at issue.  

In that regard, during the course of an Informal Hearing Presentation dated in July 2014, the Veteran's accredited representative indicated that, since the time of the Veteran's most recent VA examinations, his service-connected left ear hearing loss and rhinitis, as well as his right knee strain, had become progressively worse.  While it is true that, in November 2014, less than one year ago, the Veteran underwent a number of VA examinations, those examinations were conducted primarily for the purpose of determining the nature and etiology of the Veteran's claimed sinusitis, and the severity of his service-connected arthritis of the left knee.  In that regard, the Veteran most recently underwent VA examinations for the purpose of determining the severity of the disabilities at issue in June 2013, at this point, slightly more than two years ago.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA otologic, audiometric, and orthopedic-type examinations by appropriate examiners, in order to more accurately determine the current severity of his service-connected left ear hearing loss, chronic rhinitis, and chronic right knee disability.  All examinations should be conducted in accordance with the current applicable provisions. The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the right knee examination, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected right knee disability.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right knee disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for left ear hearing loss, chronic rhinitis, and chronic right knee strain, with accompanying limitation of flexion and/or extension.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in December 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



